Citation Nr: 0516511	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of reduction of evaluation of non-Hodgkin's 
lymphoma from 100 percent to non-compensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 12, 2005, the veteran and his wife appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.

The Board notes that a rating decision in July 2004 denied 
entitlement to secondary service connection for Guillain-
Barre syndrome and that at the hearing in March 2005 the 
veteran testified to his belief that his diagnosed Guillain-
Barre syndrome was due to his service connected non-Hodgkin's 
lymphoma.  The Board points out the veteran and his 
representative that testimony at a hearing before the Board 
may not serve as a timely notice of disagreement on an issue 
which is not on appeal to the Board and that in order to 
initiate a timely appeal on the issue of entitlement to 
service connection for Guillain-Barre syndrome a timely 
notice of disagreement would have to filed at the RO.  See 
38 U.S.C.A. § 7105(b)(1) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

A rating decision in June 1999 granted entitlement to service 
connection for non-Hodgkin's lymphoma, evaluated as 100 
percent disabling from May 14, 1999.  In accordance with 
38 C.F.R. § 3.105(d) (2004), the RO notified the veteran in 
July 2001 that it was proposed to reduce the evaluation of 
non-Hodgkin's lymphoma from 100 percent to non-compensable 
(zero percent).  The veteran has appealed that RO 
determination to the Board.  

The disability of non-Hodgkin's lymphoma is rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7715 (2004), 
which provides that an evaluation of 100 percent is warranted 
for non-Hodgkin's lymphoma (NHL) with active disease or in a 
treatment phase.  A Note to the diagnostic code states that 
six months after discontinuance of active treatment for NHL, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e), pertaining to rating 
reductions.

In the veteran's case, he was afforded the examination 
required by the Note to Diagnostic Code 7715 in March 2001, 
and the RO's reduction of the disability evaluation for NHL 
followed.  At the hearing in March 2005, the veteran 
testified that the sites of incisions in his right groin from 
which tissue was excised and biopsied to treat his NHL has 
scars which are tender and painful.  The Board notes that the 
examiner did not report that the veteran made this complaint 
at the VA examination in March 2001 and there is no medical 
finding of record that the veteran's scars incurred during 
treatment for service connected NHL are tender and painful or 
otherwise symptomatic.  The Board finds that VA's duty to 
assist the veteran pursuant to the VCAA and its implementing 
regulations requires an examination and opinion to determine 
whether the veteran's scars which are attributable to 
treatment for NHL show symptomatology warranting a 
compensable rating, see 38 C.F.R. § 3.1599c)(4) (2004), and 
this case will be remanded for that purpose.  

At the hearing in March 2005, the veteran also testified that 
he has pain in his side, legs, and back which he feels is 
attributable to treatment for NHL.  A review of the record 
reveals that the veteran is receiving morphine from a VA pain 
clinic for his complaints of pain.  Although it appears from 
VA and private treatment records in private years that the 
veteran's pain may be related to non-service connected 
Guillain-Barre syndrome rather than to service connected NHL, 
a medical opinion specifically addressing that question has 
not yet been obtained by VA.  The Board finds that the 
examining physician who conducts the examination requested by 
this Remand should also address the question of whether the 
veteran's pain is or is not a residual of NHL.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to be scheduled for an 
examination by a physician with the 
appropriate training and expertise to 
determine whether the veteran's scars 
which are attributable to treatment for 
NHL are tender and painful or otherwise 
symptomatic and whether the veteran's 
complaints of pain in the side, legs, and 
back are proximately due to treatment 
which he received for NHL or to some 
other cause.

2.  The AMC should then re-adjudicate the 
issue of the propriety of reduction of 
evaluation of non-Hodgkin's lymphoma from 
100 percent to non-compensable.  If the 
AMC denies the benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


